e 2:19-cv-02525-TJS Documenti16 Filed 12/18/19 Page 1of5

Fn the. United, Sthvez istrict Cove}
top The. CAskera Distick OF Pennsy/lvgnit

Innit Beclhell

No. [4-ev- G696
Doddianel : |

oy
Heyl haul? ron, et al
hes pendent

felidroner's Nahe Piatra te HIN © fog An Eten basa of ie

Thy Ded fi anet Jnl herr l (Bechet Dre $e- ey Tey herby Moves

Heed et an éplaios 0b tte toi rey bree
Heonens) PeQonse. to Reifel Aer & Cott ot Nabe Coches Me.

| 1) “ate teria? Ate as Pall lacy

_ On Suse. | [O, daly ia wel Jed, Aye insdond Rel
Vor ; Cort ot Hbok Coss elie? ( Doc. )

gg, Ol & Abad Sebel | ) AON, espondend Phd
Pre? PeQane. to Te OD sossig Filings. / Doc. 10).

3, Of Novas | ld, aold, Der (24 UeSHing And bein Srinled
hn Extersel oP dime LH Le mrdete. Aytl Dedrhanet hy By Me.

his heal hnef of or bbe, Decesber le, del (deel).

{
i
i
|
|

 
Case 2:19-cv-02525-TJS Document 16 Filed 12/18/19 Page 2 of 5

Y The Dodds atel 1S (esentl i) Coomumiettion fad 4 the. egch
dexbloprien| States 1) ny pf ite. Cartel bs Assist hi]

iN te Crertent Pfoceo din DLS, 4Alks, bedween ‘the.

pedi Hore 0nd Carrase] fee pt A halt due. fo Counsel's
obhec Comber, And obligtlion

5. Ihe tenty, Pedchiner Mi teen indiasried " Cnmel ¢
NeSretWee. Pep reset lie is Pdilable bul hot yn )] Mtr A.

Next Year bas enteteA, And. Pech All cofbes P yncliteak
| hs been fesolve..

l,, Lb. the Pel | feter ex ecHitrll) <crbynil Nad feequests ae
AN Sensi ot tide fo len me rdte, CC ope, dad the reser
We, his reply | brick to hes) Wy Mdcxr 4 O the iDSdnb
Pedrhih Per Habers elie, i Febsiybr| 4, Rone , MN Etlensio
oh Tort) Pe/s 4S) bweqes cMesder conrhing Lays,

Onechae Por 2heh sf the. Foleger fessor “iis ,
ic “is ed pis Coor} Reryat fn nase “ oy f ye (24 S busptee

CA adel Coach duty 5 ;
Pett oped he biel Mnd}o cand: Febsetry a) dodo sto Pk

Dues 1a}ialtd cage NW Scdil led
La.
Ad honl hee LV -4378

lLOo Pipe sired
g —— Hethagdd-  JobS4

 
Case 2:19-cv-02525-TJS Document16 Filed 12/18/19 Page 3 of 5
vat ;
| \ a
Vere OF Sefice.
eee A I Tt A

4 Wphaslh ected) fio se- Higiok eweby cell

Any fa oO} hig cy S204 f Le Ne Ceortedt “Ay
of Petitic) Por M_Ettensiol ot Tile. Te Jeg ly)” do be

oe ten te Peccea(s} Ana He Pane Ae indi Men
Vig- Gg. Mal?
Sonuel. H. Reterepen, 39
lssislint Dishich MTfetgey
3 Sah Pea Syare
Philteel phi . y! IF 109

Dales tafie)9

 

 

fhe < fy lh ! Sub Hea

S| Ra ids Cok
Libri Becthed #Lv- Gag

Pra Se- hdie ohn

 

 
Case 2:19-cv-02525-TJS Document 16 Filed 12/18/19 Page 4of 5

Aaheilh Recah thw 4s
Hod Pile treed

Heading dy, p! [6654
December 16, hol

bei nae
FEL bee
Cer uae

o: Nonetlle 7p na | eRe y ee
Chi ted, Stites, Paislete Suege
Oaes ff. yene. Courshouse.
bal re} Hd, Pow Aloo
Phil oh, PA |b

Re: Beeld p. Aue, eA]
No. 19 -0)-Qsas

Dene Sid q ef Pe ’

EN xed lets Bid H dhierna] oP Jef hea)
Foc AD Sterns ex? hin ty Khe of reply bred, )

Very truly Yours
Lehi Becabed

 
 

TJS Document 16 Filed 12/18/19 Page 5of5

Case 2:19-cv-02525

 

pm Yt Ue TRH VD)

Kroll [soz aps) Hy liye.
PaO oyslonll, Sams pa
Fo NOY L Jor OL

we “K ons Bid 00 LL
, 3 n | Pres rg yun

 

 

IOLLOSHHOD AO 5 V\\

ISIN LAWdad Wed
TWA SLVINNI

 
